Citation Nr: 1113315
Decision Date: 04/05/11	Archive Date: 06/14/11

Citation Nr: 1113315	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-30 514	)	DATE APR 05 2011
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for high lipids. 

2.  Entitlement to service connection for hypothyroidism.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a right knee disorder, to include arthritis of the knee.  

5.  Entitlement to service connection for a neck disorder, to include arthritis of the neck.  

6.  Entitlement to service connection for arthritis of the fingers.  

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for trichotillomania/alopecia.

9.  Entitlement to service connection for migraine headaches.  

10.  Entitlement to service connection for a skin infection.  

11.  Entitlement to service connection for a bilateral foot disorder, to include a cold injury to the feet.  

12.  Entitlement to service connection for bruxism.  

13.  Entitlement to an initial compensable disability evaluation for heat stress.  

14.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1978 and from April 1996 to May 1996.  He also had service in the Texas National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge at the Waco, Texas, RO in October 2010.  A transcript of the hearing is of record.  

The issues of service connection for a right knee disorder, to include arthritis of the knee; a neck/cervical spine disorder, to include arthritis of the neck; arthritis of the fingers; sleep apnea; trichotillomania/alopecia/skin disorder; migraine headaches; a bilateral foot disorder, to include a cold injury to the feet; bruxism; and hypertension; as well as the issue of an initial compensable disability evaluation for heat stress and a TDIU, are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having high lipids, which is a laboratory test result that is not, in and of itself, a disability for VA compensation purposes, and there is no competent evidence of a disability associated with the Veteran's high lipids.

2.  Any current hypothyroidism is not of service origin.  


CONCLUSIONS OF LAW

1.  High lipids is not a disability for which service connection may be granted.  38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.303 (2010).

2.  Hypothyroidism was not incurred in or aggravated during the Veteran's period of military service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Active military, naval, or air service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  See 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

Active military, naval, or air service also includes any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebral vascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Inactive duty training means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions. see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494- 95 (lay person may provide eyewitness account of medical symptoms).

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).


High Lipids

Whether service connection for high lipids is considered on a direct, secondary, or presumptive basis, it cannot be granted in the absence of evidence of a current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain, 12 Vet. App. at 321.  Based on the definition found in 38 C.F.R. § 4.1, the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran's claim for service connection for high lipids must be denied because it does not constitute a disability under the above definitions.  The Veteran was found to have high lipids subsequent to service.  However, laboratory test results are not, in and of themselves, disabilities.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicates that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  Moreover, there is no competent medical evidence of record relating any underlying disability to the Veteran's abnormal test results.  While the Board is sympathetic to the Veteran's beliefs, service connection cannot be granted for the Veteran's high lipids because it not a disability under VA law.


Hypothyroidism

A review of the record reveals that the Veteran was not diagnosed as having hypothyroidism during either period of service.  The Veteran, by his own testimony, has indicated that hypothyroidism was not diagnosed until 1998, more than a year after his release from his second period of active service.  The Veteran has also not reported, nor is there any evidence of record, relating his hypothyroidism to his period of service.  

After considering the Veteran's testimony and the other statements in support of his claim, the Board notes that the Veteran does not have the medical expertise to clinically establish that his current complaints resulted from an injury during active military duty.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Despite his beliefs, the service treatment records are negative for a finding or diagnosis of hypothyroidism.  Further, post-service medical evidence does not reveal any findings of hypothyroidism until at least a year after the Veteran's period of service.  The mere contentions of the Veteran, no matter how well-meaning, without supporting medical evidence that would etiologically relate his current complaints with an event or incurrence while in service, are not of sufficient probative value to rebut the medical evidence currently of record.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  In this case, there is no evidence that the Veteran has any medical expertise, or is otherwise qualified to render a medical opinion.  Consequently, his statements, without some form of objective medical corroboration, are not deemed to be of significant probative value.

Given that there was no evidence of hypothyroidism in service, no complaints related to hypothyroidism for over a year after service, and no competent medical evidence of record demonstrating a causal relationship between the Veteran's hypothyroidism and military service, the preponderance of the evidence is against the claim.  For all these reasons, the Veteran's claim for entitlement to service connection for hypothyroidism is denied.


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in these matters.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available treatment records have been obtained.  

As to the necessity for an examination, the Board notes that in determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

An examination is not warranted under 38 U.S.C. § 5103A(d) because high lipids is not a disease for which service connection may be granted.  As to hypothyroidism, there is no competent evidence that the Veteran's current hypothyroidism is related to service and there is other sufficient medical evidence of record to make a decision.  As such, VA medical examinations are not necessary.  Therefore, no further action is necessary to assist the claimant with the claim.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and his testimony at a hearing if he so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER


Service connection for high lipids is denied.  

Service connection for hypothyroidism is denied.  



REMAND

As it relates to the Veteran's claim of service connection for hypertension, the Board notes that the Veteran reported having several instances of high blood pressure readings during his period of service.  The Board also observes that at the time of his November 1978 examination, the Veteran was found to have a blood pressure reading of 115/90, constituting an elevated blood pressure reading.  The Veteran has reported and testified as to having received treatment for his blood pressure and has testified that he is currently on blood pressure medication.  He has also indicated that it is his belief that his hypertension was aggravated by his period of active duty from April 1996 to May 1996.  

With regard the Veteran's claim of service connection for arthritis of the fingers, the Board notes that the Veteran sustained several injures to his fingers while in service, to include having fractured his right fifth metacarpal in service.  The Veteran has reported having had problems with his fingers since service.  

As it relates to the Veteran's claim of service connection for a right knee disorder, to include arthritis, the Board notes that the Veteran was seen with right knee complaints on several occasions during service.  Surgery was also performed on the Veteran's right knee while in service as a result of his having been diagnosed with cellulitis.  

With regard to the claim of service connection for sleep apnea, the Veteran has reported having problems with sleep apnea since the mid-1970's.  In support of his claim, the Veteran submitted a July 2006 statement from his spouse who indicated that the Veteran began to snore very loudly while they were living in Germany in 1976.  She stated that many times he would wake up in the middle of the night gasping for air.  She indicated that she noticed that he would stop breathing on many occasions.  The Veteran has reported that his current sleep apnea started in service and has continued to the present time.  

With regard to the Veteran's claim of service connection for bruxism, the Board notes that the Veteran has reported that he began grinding his teeth in service.  In support of his claim, the Veteran submitted a July 2006 statement from his spouse who indicated that her husband started to grind his teeth while stationed in Germany in 1976.  She noted that he would grind his teeth so hard that it would wake her up at night.  She stated that he went to the post dental clinic and was given a night guard.  The Veteran maintains that his current bruxism had its onset in service and has continued to the present day.   

With regard to his claim of service connection for trichotillomania/alopecia/skin disease of the head, the Board notes that the Veteran has reported having had these problems since service.  In support of his claim, the Veteran submitted a July 2006 statement from his wife who indicated that while in Germany in 1976, the Veteran started to pull at his hair to the point that he developed a bald spot on the top of his head.  She noted that when she asked him why he was doing it, he stated that he did not know why.  She reported that he had to keep his hair short to prevent pulling at it.  

As it relates to the Veteran's claim of service connection for residuals of frostbite/cold feet injuries, the Board notes that the Veteran has reported having sustained cold foot injuries on two separate occasions in service.  He maintains that the cold/frostbite injuries have continued to the present day.  

With regard to the claim of service connection for a neck disorder, to include arthritis of the neck, the Board notes that the Veteran has reported having neck problems since service.  Treatment records associated with the claims folder reveal that the Veteran has received and continues to receive treatment for neck problems.  

With regard to the claims of service connection for migraines, the Board notes that the Veteran has reported that his migraines had their onset in service following his being shot in the head by a blank in 1973.  He stated that he was taken from field and worked on and was then released and placed back in the field.  He noted that after the incident he started having sensitivity to light and being unable to drive at night.  He reported that he was told that he had painless migraines.  He indicated that he was diagnosed as having migraines in the 1990's.  The Veteran was also noted to have frequent headaches in October 1974.

With regard to all the above claims, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

With regard to the Veteran's claim for an increased disability evaluation for heat stress, the Board notes that at the time of his October 2010 hearing, the Veteran testified that the symptoms associated with his heat stress had increased in severity.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  An additional VA examination to determine the current severity of any heat stress is warranted. 

In the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the veteran's service-connected disabilities have on his ability to work.  38 U.S.C. § 5107(a); Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2010).  The Board further notes that the Veteran's claim of entitlement to TDIU must be deferred until the pending claims for service connection have been adjudicated, as the outcome of these claims can possibly affect the claim for TDIU.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hypertension.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder made be made available to the examiner for review in conjunction with the examination and must be reviewed prior to rendering any opinions, with said review being noted in the report.

As it relates to hypertension, the examiner is requested to render the following opinions:

(a) Does the Veteran currently hypertension?  If so, what is the etiology of this disorder and is it at least as likely as not (50 percent or more) related to his first period of active service?

(b) Did the Veteran have hypertension at the time of his entrance into active service in April 1996?

(c) If the Veteran entered service with hypertension in April 1996, did this disorder increase in severity during his period of active service and if so, did the increase in severity represent simply a temporary or intermittent flare-up of the pre-service condition without worsening of the underlying condition or did the increase in severity represent a worsening of the underlying condition beyond the natural progress of the disorder?  Complete detailed rationale should be expressed for each opinion that is rendered.  

2.  Schedule the Veteran for a VA dental examination to determine the nature and etiology of any dental disorder, to include bruxism.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review.  Following examination and review of the claims folder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current dental condition, including bruxism, is related to the Veteran's period of active service.  Complete detailed rationale is requested for any opinion that is rendered.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any trichotillomania/alopecia/skin disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review.  Following examination and review of the claims folder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current trichotillomania/alopecia/skin disorder is related to the Veteran's period of service.  Complete detailed rationale is requested for any opinion that is rendered.  

4.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of any current headache disorder.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review.  Following examination and review of the claims folder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disorder, including migraines, is related to the Veteran's period of service.  Complete detailed rationale is requested for any opinion that is rendered.  

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current sleep disorder, to include sleep apnea.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available for review.  Following examination and review of the claims folder, the examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder, to include sleep apnea, is related to the Veteran's period of service.  Complete detailed rationale is requested for any opinion that is rendered.  

6.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the severity of his heat stress.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder must be made available to the examiner in conjunction with the examination.  Following examination, the examiner is requested to note the presence or absence of the following: debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms.  The examiner is also to comment on whether the symptoms are nearly constant or wax or wane, the examiner should also comment on the incapacitation and the length of such incapacitation if the symptoms wax and wane on a per year basis, or if the symptoms are nearly constant the percentage of restriction of routine daily activities versus the pre-illness level.

7.  After performing the above, the Veteran should be afforded appropriate VA examination(s) by qualified physicians to determine the impact of his service-connected disabilities on his ability to maintain gainful employment.  The claims folder must be made available and be reviewed by the examiner(s).  The examiner(s) is (are) requested to answer the following:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with her education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50- 50 probability).  Age is not to be considered a factor in rendering this opinion.  The examiner(s) should provide a rationale for the opinion(s) rendered.  The Veteran's claims files must be available to the examiner(s) prior to the examination(s) and the examination report(s) should indicate if the examiner(s) reviewed the records.

8.  Advise the Veteran in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, obtain documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

9.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


